Exhibit SECURITY AGREEMENT LV ADMINISTRATIVE SERVICES, INC., as Administrative and Collateral Agent THE LENDERS From Time to Time Party Hereto RAPID LINK, INCORPORATED TELENATIONAL COMMUNICATIONS, INC. and ONE RING NETWORKS, INC. Dated: March 31, 2008 TABLE OF CONTENTS Page 1. General Definitions and Terms; Rules of Construction. 1 2. Loan Facility. 2 3. Repayment of the Loans 5 4. Procedure for Revolving Loans 5 5. Interest and Payments. 6 6. Security Interest. 8 7. Representations, Warranties and Covenants Concerning the Collateral 9 8. Payment of Accounts. 13 9. Collection and Maintenance of Collateral. 13 10. Inspections and Appraisals 14 11. Financial and Other Reporting 14 12. Additional Representations and Warranties 16 13. Covenants 28 14. Further Assurances 36 15. Representations, Warranties and Covenants of Lenders 37 16. Confidentiality 39 17. Power of Attorney 40 18. Term of Agreement 40 19. Termination of Lien 41 20. Events of Default 41 21. Remedies 44 22. Waivers 45 23. Expenses 45 24. Assignment; Register. 46 25. No Waiver; Cumulative Remedies 47 26. Application of Payments 47 27. Indemnity 47 28. Revival 47 29. Borrowing Agency Provisions. 48 30. Notices 49 31. Governing Law, Jurisdiction and Waiver of Jury Trial. 50 32. Limitation of Liability 51 33. Entire Understanding; Maximum Interest 51 34. Severability 51 35. Survival 51 36. Captions 51 37. Counterparts; Signatures 51 38. Construction 52 39. Publicity 52 40. Joinder 52 41. Legends 52 42. Agency 53 i Table of Contents EXHIBITS Exhibit A Eligible Subsidiaries Exhibit B Form of Borrowing Base Certificate Exhibit C Form of Compliance Certificate Exhibit D Form of Secured Party Bill of Sale SCHEDULES Schedule 7(c) UCC-1 Financing Statements and other recorded liens Schedule 12(aa) Company Name, Locations of Offices, Records and Collateral Schedule 7(p) Bank Accounts Schedule 7(q) Jurisdictional Information Schedule 12(b) Subsidiaries Schedule 12(c) Capitalization; Voting Rights Schedule 12(f) Agreements; Actions Schedule 12(g) Obligations to Related Parties Schedule 12(i) Title to Properties and Assets; Liens, Etc. Schedule 12(j) Intellectual Property Schedule 12(j)(iv) Intellectual Property Claims Schedule 12(l) Litigation Schedule 12(m) Tax Returns and Payments Schedule 12(n) Employees Schedule 12(o) Registration Rights and Voting Rights Schedule 12(u) SEC Reports and Financial Statements Schedule 12(dd) Telecommunications Licenses and Telecommunications Contracts Schedule 13(l)(i) Required Approvals Schedule 1(1)(A) Commercial Tort Claims Schedule 2 Permitted Liens ii Table of Contents SECURITY AGREEMENT This SECURITY AGREEMENT is made as of March 31, 2008 (as amended, restated, supplemented and/or modified from time to time, this “Agreement”) by and among the lenders from time to time party hereto (the “Lenders”), LV ADMINISTRATIVE SERVICES, INC., a Delaware corporation, as administrative and collateral agent for the Lenders (in such capacity, the “Agent” and together with the Lenders, the “Creditor Parties”), Rapid Link, Incorporated, a Delaware corporation (the “Parent”), and each party listed on Exhibit A attached hereto (each an “Eligible Subsidiary” and collectively, the “Eligible Subsidiaries”; the Parent and each Eligible Subsidiary, each a “Company” and collectively, the “Companies”). BACKGROUND The Companies have requested that the Lenders make advances available to the Companies and purchase term notes from the Companies; and The Lenders have agreed to make such advances and purchase such notes on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and undertakings and the terms and conditions contained herein, the parties hereto agree as follows: 1.General Definitions and Terms; Rules of Construction. (a)General Definitions.Capitalized terms used in this Agreement shall have the meanings assigned to them in Annex A. (b)Accounting Terms.Any accounting terms used in this Agreement which are not specifically defined shall have the meanings customarily given them in accordance with GAAP and all financial computations shall be computed, unless specifically provided herein, in accordance with GAAP consistently applied. (c)Other Terms.All other terms used in this Agreement and defined in the UCC, shall have the meaning given therein unless otherwise defined herein. (d)Rules of Construction.All Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to this Agreement are incorporated herein by reference and taken together with this Agreement constitute but a single agreement.The words “herein”, “hereof” and “hereunder” or other words of similar import refer to this Agreement as a whole, including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may be from time to time amended, modified, restated or supplemented, and not to any particular section, subsection or clause contained in this Agreement.Wherever from the context it appears appropriate, each term stated in either the singular or plural shall include the singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall include the masculine, the feminine and the neuter, as the case may be.The term “or” is not exclusive.The term “including” (or any form thereof) shall not be limiting or exclusive.The term “$,” “U.S.$” and “Dollars” shall mean lawful currency of the United States of America.All references to statutes and related regulations shall include any amendments of same and any successor statutes and regulations.All references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits to this Agreement to sections, schedules, disclosure schedules, exhibits, and attachments shall refer to the corresponding sections, schedules, disclosure schedules, exhibits, and attachments of or to this Agreement.All references to any instruments or agreements, including references to any of this Agreement or the Ancillary Agreements shall include any and all modifications or amendments thereto and any and all extensions or renewals thereof. 1 Table of Contents 2.
